Opinion issued August 5, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00234-CV
                           ———————————
        MILTON BIRDWELL AND JOHN HATHCOTE, Appellants
                                       V.
           INTERLINC MORTGAGE SERVICES, LLC, Appellee


                   On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-03622


                         MEMORANDUM OPINION

      Appellants, Milton Birdwell and John Hathcote, have filed an unopposed

motion to dismiss this appeal. No opinion has issued in this appeal. Accordingly,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.
                          PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                  2